UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7647


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CASSANOVA DYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00021-FPS-JES-6)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Cassanova Dyson, Appellant Pro Se.   John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Cassanova Dyson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction   pursuant       to   Amendment   750     to   the    U.S.   Sentencing

Guidelines Manual (2011).          We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.             See United States v. Dyson, No.

5:09–cr–00021–FPS-JES-6         (N.D.W.     Va.   Sept.        29,   2015).      We

dispense    with    oral    argument      because      the     facts   and    legal

contentions   are   adequately      presented     in     the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2